DETAILED ACTION
1.	Claims 1-20 of U.S. Application 16/849563 filed on April 15, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on April 15, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
Reference number 12 in paragraph 33, line 8 and paragraph 38, line 13 of the specification not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Regarding claim 1 line 6, “an insulation material,” the features of an insulation material are not shown in the drawings.
Regarding claim 7 lines 1-2, “the cooling cap comprises at least one positioning element for positioning the cooling cap on the winding,” the features of the positioning element are not shown in the drawings.
Regarding claim 15 lines 1-2, “the cooling cap comprises at least one positioning element for positioning the cooling cap on the winding,” the features of the positioning element are not shown in the drawings.
Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
7.	Claim 3 is objected to because of the following informalities:    
Claim 3, line 4, “the inner wall” should be -- the cylindrical inner wall --.
Claim 11, line 4, “the inner wall” should be -- the cylindrical inner wall --.
Claim 4, line 5, “the inner wall” should be -- the cylinder segment-shaped inner wall --.
Claim 8, line 4, “the main rotational direction” should be -- the predefined main rotational direction --.
Claim 8, line 5, “the axial direction” should be -- an axial direction --.
Claim 9, line 3, “the laminated core” should be -- the hollow-cylindrical laminated core --.
Claim 9, line 5, “a laminated core” should be -- the hollow-cylindrical laminated core --.
Claim 11, line 4, “the inner wall” should be -- the cylinder segment-shaped inner wall --.
Claim 12, line 5, “the inner wall” should be -- the cylinder segment-shaped inner wall --.
Claim 16, line 4, “the main rotational direction” should be -- the predefined main rotational direction --.
Claim 16, line 5, “the axial direction” should be -- an axial direction --.
Claim 17, line 3, “the laminated core” should be -- the hollow-cylindrical laminated core --.
Claim 17, lines 5-6, “a laminated core” should be -- the hollow-cylindrical laminated core --.
Claim 19, line 4, “the inner wall” should be -- the cylindrical inner wall --.
Claim 20, line 5, “the inner wall” should be -- the cylinder segment-shaped inner wall --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 3-5, 9, 11-13, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlin et al (Chamberlin) (U.S. PGPub No. 20120274156).
claim 1, Chamberlin teaches (see figs. 3, 6A and 8 below) a cooling cap (66) for a stator (26) of an electric machine of a motor vehicle (¶ 25; ¶ 42; ¶ 43; ¶ 47), 
the cooling cap (66) having a structure that can be placed onto a winding head (54) of electric windings (44) of the stator (26) (¶ 33; ¶ 42; ¶ 43; ¶ 47), 
the electric windings (44) being configured to protrude beyond an axial end of a laminated core (34) of the stator (26) (fig. 3; ¶ 26; ¶ 27; ¶ 33; ¶ 47), and 
the cooling cap (66) is configured as a cooling element for cooling the winding head (54), wherein the cooling cap (66) is formed, at least in regions thereof, from an electric insulation material (52) (¶ 32; ¶ 33; ¶ 42; ¶ 43; ¶ 47). 

    PNG
    media_image1.png
    627
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    386
    605
    media_image3.png
    Greyscale

Regarding claim 3/1, Chamberlin teaches (see figs. 3, 6A and 8 above and figs. 7A, 7B and 7C below) the cooling cap (66) comprises an annular cover with an annular depression (68) for receiving the winding head (54), the annular depression (68) being formed by way of a cylindrical inner wall (see annotated fig. 7A below), a cylindrical outer wall (see annotated fig. 7A below) which lies radially opposite the inner wall, and an axial annular cover side (see annotated fig. 7C below) (¶ 33; ¶ 42; ¶ 43 to ¶ 47).

    PNG
    media_image4.png
    737
    612
    media_image4.png
    Greyscale

Regarding claim 4/1, Chamberlin teaches (see figs. 7A, 7B and 7C above) the cooling cap (66) comprises at least one ring segment-shaped cover element with a ring segment-shaped depression (68) for partially receiving the winding head (54), the ring 
Regarding claim 5/1, Chamberlin teaches (see figs. 3, 7A, 7B, 7C and 8 above and fig. 10 below) the cooling cap (66) comprises at least one cooling fin (see annotated fig. 7B above) for arranging in at least one clearance of the winding head (54) between winding conductors of the windings (44) (¶ 33; ¶ 42; ¶ 43 to ¶ 47).

    PNG
    media_image5.png
    254
    464
    media_image5.png
    Greyscale

Regarding claim 9, Chamberlin teaches (see figs. 3, 6A, 7A, 7B, 7C and 8 above) a stator (26) for an electric machine of a motor vehicle having a hollow-cylindrical laminated core (34) (¶ 25; ¶ 26; ¶ 42; ¶ 43; ¶ 47) and 
electric windings (44) which are configured so as to protrude beyond at least one axial end of the laminated core (34) with a configuration of a winding head (54), and having a cooling cap (66) (fig. 3; ¶ 26; ¶ 27; ¶ 33; ¶ 44; ¶ 45; ¶ 47), 

Regarding claim 11/9, Chamberlin teaches (see figs. 3, 6A, 7A, 7B, 7C and 8 above) the cooling cap (66) comprises an annular cover with an annular depression (68) for receiving the winding head (54), the annular depression (68) being formed by way of a cylindrical inner wall (see annotated fig. 7A above), a cylindrical outer wall (see annotated fig. 7A above) which lies radially opposite the inner wall, and an axial annular cover side (see annotated fig. 7C above) (¶ 33; ¶ 42; ¶ 43 to ¶ 47).
Regarding claim 12/9, Chamberlin teaches (see figs. 7A, 7B and 7C above) the cooling cap (66) comprises at least one ring segment-shaped cover element with a ring segment-shaped depression (68) for partially receiving the winding head (54), the ring segment-shaped depression (68) being formed by way of a cylinder segment-shaped inner wall (see annotated fig. 7A above), a cylinder segment-shaped outer wall (see annotated fig. 7A above) which lies radially opposite the inner wall (see annotated fig. 7A above), and an axial ring segment-shaped cover side (see annotated fig. 7C above) (¶ 33; ¶ 42; ¶ 43 to ¶ 47).
Regarding claim 13/9, Chamberlin teaches (see figs. 3, 7A, 7B, 7C and 10 above) the cooling cap (66) comprises at least one cooling fin (see annotated fig. 7B 
Regarding claim 17, Chamberlin teaches (see figs. 3, 6A, 7A, 7B, 7C and 8 above) a motor vehicle having an electric machine comprising a stator (26) having a hollow-cylindrical laminated core (34) (¶ 25; ¶ 26; ¶ 42; ¶ 43; ¶ 47) and 
electric windings (44) which are configured so as to protrude beyond at least one axial end of the laminated core (34) with a configuration of a winding head (54), and having a cooling cap (66) (fig. 3; ¶ 26; ¶ 27; ¶ 33; ¶ 44; ¶ 45; ¶ 47), 
the cooling cap (66) having a structure that can be placed onto the winding head (54), the electric windings (44) being configured to protrude beyond an axial end of a laminated core (34) of the stator (26), and the cooling cap (66) being configured as a cooling element for cooling the winding head (54), wherein the cooling cap (66) is formed, at least in regions thereof, from an electric insulation material (52), and wherein the cooling cap (66) is placed on the winding head (54) (¶ 26; ¶ 27; ¶ 32; ¶ 33; ¶ 42; ¶ 43; ¶ 47).
Regarding claim 19/17, Chamberlin teaches (see figs. 3, 6A, 7A, 7B, 7C and 8 above) the cooling cap (66) comprises an annular cover with an annular depression (68) for receiving the winding head (54), the annular depression (68) being formed by way of a cylindrical inner wall (see annotated fig. 7A above), a cylindrical outer wall (see annotated fig. 7A above) which lies radially opposite the inner wall, and an axial annular cover side (see annotated fig. 7C above) (¶ 33; ¶ 42; ¶ 43 to ¶ 47).
Regarding claim 20/17, Chamberlin teaches (see figs. 7A, 7B and 7C above) the cooling cap (66) comprises at least one ring segment-shaped cover element with a ring .
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Cunningham et al (Cunningham) (U.S. PGPub No. 20200373799).
Regarding claim 2/1, Chamberlin teaches the device of claim 1 but does not explicitly teach the cooling cap is formed, at least in the regions thereof, from at least one of a technical ceramic, an aluminum oxide, and a thermoset.
However, Cunningham teaches the cooling cap (K2) is formed, at least in the regions thereof, from a thermoset (fig. 4a, ¶ 36; ¶ 37; ¶ 63; ¶ 73) in order to improve heat conductivity and reduce costs (Cunningham, ¶ 36; ¶ 73; ¶ 3).

Regarding claim 10/9, Chamberlin teaches the device of claim 9 but does not explicitly teach the cooling cap is formed, at least in the regions thereof, from at least one of a technical ceramic, an aluminum oxide, and a thermoset.
However, Cunningham teaches the cooling cap (K2) is formed, at least in the regions thereof, from a thermoset (fig. 4a, ¶ 36; ¶ 37; ¶ 63; ¶ 73) in order to improve heat conductivity and reduce costs (Cunningham, ¶ 36; ¶ 73; ¶ 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide the cooling cap is formed, at least in the regions thereof, from a thermoset as taught by Cunningham in order to improve heat conductivity and reduce costs (Cunningham, ¶ 36; ¶ 73; ¶ 3).
Regarding claim 18/17, Chamberlin teaches the device of claim 17 but does not explicitly teach the cooling cap is formed, at least in the regions thereof, from at least one of a technical ceramic, an aluminum oxide, and a thermoset.
However, Cunningham teaches the cooling cap (K2) is formed, at least in the regions thereof, from a thermoset (fig. 4a, ¶ 36; ¶ 37; ¶ 63; ¶ 73) in order to improve heat conductivity and reduce costs (Cunningham, ¶ 36; ¶ 73; ¶ 3).
.
12.	Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Ramey et al (Ramey) (U.S. PGPub No. 20130049496).
Regarding claim 6/1, Chamberlin teaches the device of claim 1 but does not explicitly teach the cooling cap comprises at least one embossment, by way of which at least one receiving space for an interconnection of the stator is formed on a surface of the cooling cap facing the winding head.
However, Ramey teaches (see fig. 3 below) the cooling cap (46) comprises at least one embossment (see annotated fig. 3 below), by way of which at least one receiving space for an interconnection of the stator (26, fig. 1) is formed on a surface of the cooling cap (46) facing the winding head (28, fig. 2) (figs. 2 and 5; ¶ 22 to ¶ 27; ¶ 35) in order to provide proper alignment of the cooling cap (Ramey, ¶ 24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide the cooling cap comprises at least one embossment, by way of which at least one receiving space for an interconnection of the stator is formed on a surface of the cooling cap facing the winding head as taught by Ramey in order to provide proper alignment of the cooling cap (Ramey, ¶ 24).

    PNG
    media_image6.png
    650
    633
    media_image6.png
    Greyscale

Regarding claim 7/1, Chamberlin teaches the device of claim 1 but does not explicitly teach the cooling cap comprises at least one positioning element for positioning the cooling cap on the winding head.
However, Ramey teaches (see fig. 3 above) the cooling cap comprises at least one positioning element (45) for positioning the cooling cap on the winding head (¶ 24 to ¶ 27) in order to provide proper alignment of the cooling cap (Ramey, ¶ 24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of 
Regarding claim 14/9, Chamberlin teaches the device of claim 9 but does not explicitly teach the cooling cap comprises at least one embossment, by way of which at least one receiving space for an interconnection of the stator is formed on a surface of the cooling cap facing the winding head.
However, Ramey teaches (see fig. 3 above) the cooling cap (46) comprises at least one embossment (see annotated fig. 3 above), by way of which at least one receiving space for an interconnection of the stator (26, fig. 1) is formed on a surface of the cooling cap (46) facing the winding head (28, fig. 2) (figs. 2 and 5; ¶ 22 to ¶ 27; ¶ 35) in order to provide proper alignment of the cooling cap (Ramey, ¶ 24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide the cooling cap comprises at least one embossment, by way of which at least one receiving space for an interconnection of the stator is formed on a surface of the cooling cap facing the winding head as taught by Ramey in order to provide proper alignment of the cooling cap (Ramey, ¶ 24).
Regarding claim 15/9, Chamberlin teaches the device of claim 1 but does not explicitly teach the cooling cap comprises at least one positioning element for positioning the cooling cap on the winding head.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide the cooling cap comprises at least one positioning element for positioning the cooling cap on the winding head as taught by Ramey in order to provide proper alignment of the cooling cap (Ramey, ¶ 24).
Allowable Subject Matter
13.	Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Murakami (U.S. PGPub No. 20100176668) teaches a stator that includes a cylindrical stator core, which has a plurality of slots that are provided at predetermined intervals in a circumferential direction and open toward an inner peripheral surface of the stator core; and a coil, which has a coil end portion protruding from an axial end of the stator core.
Takenaka (U.S. PGPub No. 20100045125) teaches a rotary electric machine having a stator including a coil; and a cooling unit that cools a coil end of the coil, which projects in an axial direction of the stator, wherein the cooling unit includes: an outer 
Berndl (U.S. PGPub No. 20150288240) teaches a stator for an electric machine, comprising a cylindrical stator body having several stator slots. At least one first coil is inserted into the stator slots for a first phase, where the first coil has a first coil end on at least one face of the stator body. At least one second coil is inserted into the stator slots for a second phase, where the second coil has a second coil end on the at least one face of the stator body. And at least one third coil is inserted into the stator slots for a third phase, where the third coil has a third coil end on the at least one face of the stator body. The stator also comprises at least one molded body for receiving and electrically insulating the coil ends, wherein the molded body extends in a first ring area and a second ring area concentric with respect to the first ring area, on the at least one face of the cylindrical stator body, such that the at least one first coil end is arranged in the first ring area, the at least one third coil end is arranged in the second ring area, and the at least one second coil end is arranged in the first and in the second ring area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834